     Case 3:19-cv-00405-MMD-CLB Document 4 Filed 05/11/20 Page 1 of 1



1
2
                                UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                   ***
5
      LEROY C. RODRIGUEZ,                                    Case No. 3:19-cv-00405-MMD-CLB
6
                                              Plaintiff                     ORDER
7
             v.
8
      SUSAN JACKSON, et al.,
9
                                          Defendants
10
11
12           Plaintiff previously filed an application to proceed in forma pauperis and submitted

13   a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1.) The Court has not yet

14   screened the Complaint.

15           Plaintiff now files a motion for voluntary dismissal. (ECF No. 3.) Under Federal

16   Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court order by

17   filing “a notice of dismissal before the opposing party serves either an answer or a motion

18   for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion

19   to voluntarily dismiss this action because no responsive pleading has been filed in this

20   case. As such, the Court dismisses this action without prejudice.

21           It is therefore ordered that the motion for voluntary dismissal (ECF No. 3) is

22   granted. Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is denied as

23   moot.

24           It is further ordered that this action is dismissed in its entirety without prejudice.

25           It is further ordered that the Clerk of the Court close this case.

26           DATED THIS 11th day of May 2020.

27
28                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
